Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
The statute uniting- the offices of county clerk and county recorder in certain counties, provided that the county clerk, “ as county recorder, shall be ex officio county auditor, until otherwise provided by law.”
The act of 1857, “to separate the office of county recorder from the office of county clerk in the county of Butte,” provides that “ all the duties and liabilities heretofore imposed on the clerk of said county as recorder, shall attach to the officer hereby created,” etc.
The duties of auditor were imposed on the county clerk as recorder, and wo think there is no doubt as to the intention of the Legislature to transfer those duties to the recorder to be elected under the act of 1857.
Judgment affirmed.